DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The new grounds of rejection set forth below for claims 2-11, 14-20 are necessitated by Applicant’s amendment filed on Sep. 23, 2022. In particular, independent claims 1 and 16 have been amended to include limitations regarding a photosensitizer which were previously recited in claim 12. The grounds of rejection set forth below for claims 1, 12, and 13 are the same as those set forth in the previous Office action mailed on Jul. 27, 2022 with respect to previous claims 12 and 13. For these reasons, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C. § 103

Claims 1-19 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2018/129121 A1 (herein “Rhodes”).
As to claims 1 and 9-13: Rhodes describes a composition (see Example 4 at p. 38, ll. 5-12) comprising a monomer according to the presently recited chemical formula (see NBEtOPhPh and PENB); a palladium procatalyst (see Pd785 and palladium bis(tricyclohexylphosphine)diacetate at p. 36, l. 32); a photoacid generator (see Rhodorsil 2074 and tolylcumyliodonium tetrakis(pentafluorophenyl)borate at p. 36, ll. 30-31); and a photosensitizer (see CPTX and 1-chloro-4-propoxythioxanthone at p. 37, ll. 4-5). The mixture forms a clear solution (see p. 38, l. 9), and because no particular temperature modification is described, the mixture appears to be formed at the temperature of the room in which it is prepared.
Rhodes further (more generally) discloses that the compositions may comprise various sensitizers such as 2- and 4-isopropylthioxanthone (see p. 31, ll. 3-14) to facilitate the formation of the activator.
Rhodes does not specifically describe a composition comprising the aforementioned components as well as one of the presently recited sensitizers.
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B).
In the present case, it is evident from the discussion above that Rhodes describes a composition which differs from the claimed composition by the substitution of 2- or 4-isopropylthioxanthone for the sensitizer CPTX. As is also evident from the discussion above, the substituted sensitizers and their functions as such were known in the art. One of ordinary skill in the art could have substituted the sensitizers by ordinary mixing during the preparation of the compositions, and the results of the substitution (a sensitized activator) would have been predictable.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have substituted 2- or 4-isopropylthioxanthone for CPTX in the cited composition of Rhodes, thereby arriving at the presently claimed invention.

As to claim 2: The cited composition of Rhodes comprises two monomers according to the presently recited chemical formula (see NBEtOPhPh and PENB). Because the mixture is said to form a clear solution (see p. 38, l. 9), the monomers appear to be miscible.
As to claims 3-4: The cited monomers are present in a molar ratio of 10:90 (see p. 37, l. 14).
As to claims 5-7: The cited composition of Rhodes forms a hard solid polymeric material when photolyzed and heated to 100 °C (see p. 38, ll. 11-12). Rhodes does not specifically disclose that the material is transparent. Because Rhodes’ composition contains the same materials as the presently recited composition, and further because Rhodes discloses that the composition according to the disclosed invention forms a substantially transparent film when polymerized (see p. 33, ll. 1-3), there is a reasonable basis to conclude that Rhodes’ material would possess the same properties as the claimed compositions, including the property that it forms an object with the same transparency.
As to claim 8: Rhodes further discloses that the composition according to the disclosed invention forms a substantially transparent film when polymerized (see p. 33, ll. 1-3) and that such films are useful for making optoelectronic devices (see p. 35, ll. 20-21). The cited composition of Rhodes is therefore considered to be capable of forming a film in the manner presently recited.
As to claims 16-17: The present claims recite a “kit” which does not refer to any structural characteristics that would distinguish the recited compositions from the cited composition of Rhodes. The cited composition of Rhodes is therefore considered to fall within the scope of the recited kit.

As to claims 14-15 and 18-19: As set forth above, Rhodes suggests a composition according to base claim 1, including the monomers NBEtOPhPh and PENB; the procatalyst palladium bis(tricyclohexylphosphine)diacetate; and sensitizers such as 2- and 4-isopropylthioxanthone.
Rhodes further (more generally) discloses that the compositions may comprise various sensitizers such 2- and 4-isopropylthioxanthone (see p. 31, ll. 3-14) to facilitate the formation of the activator.
Rhodes does not specifically describe a composition comprising the aforementioned components as well as the presently recited sensitizers.
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B).
In the present case, it is evident from the discussion above that Rhodes describes a composition which differs from the claimed composition by the substitution of 2- and 4-isopropylthioxanthone for the sensitizer CPTX. As is also evident from the discussion above, the substituted sensitizers and their functions as such were known in the art. One of ordinary skill in the art could have substituted the sensitizers by ordinary mixing during the preparation of the compositions, and the results of the substitution (a sensitized activator) would have been predictable.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have substituted 2- and 4-isopropylthioxanthone for CPTX in the cited composition of Rhodes, thereby arriving at the presently claimed invention.

Allowable Subject Matter

Claim 20 is objected to as being dependent upon a rejected base claim, but it would be allowable if written in independent form.

Response to Arguments

Applicant’s arguments filed Sep. 23, 2022 (herein “Remarks”) have been fully considered and they are persuasive in part.

The double patenting rejections that were set forth in the preceding Office action have been withdrawn in light of the terminal disclaimer submitted on Sep. 23, 2022.

The rejection under 35 U.S.C. § 102 over Rhodes has been withdrawn in light of the amendment of independent claims 1 and 16 to include limitations regarding a photosensitizer.

Regarding the rejection under 35 U.S.C. § 103 over Rhodes: Applicant argues (middle of p. 17 of Remarks) that a photosensitizer of present formula (II) is not taught by Rhodes. This argument is unpersuasive because it does not explain why the cited sensitizers of Rhodes (2- and 4-isopropylthioxanthone) are not according to present formula (II).

Applicant further argues (bottom of p. 17 of Remarks) that it is unexpected that Rhodes’ sensitizer CPTX will not work as do 2- or 4-isopropylthioxanthone under the conditions of the instant invention.
This argument is unpersuasive firstly because it does not identify any claim limitations which distinguish “the conditions of the instant invention” from those of Rhodes.
It is additionally noted that the specification does not corroborate Applicant’s argument that CPTX “will not work”. Rather, the specification states that other thioxanthones provide “much faster curing” than does CPTX.
Applicant argues (p. 19 of Remarks) that the present comparative examples using CPTX resulted in the reaction mixture not undergoing polymerization. This argument is not adequately explained by the examples which include disclosures of heats of reaction for the comparative examples using CPTX.

The allegation of unexpected results is unpersuasive for the following reasons.
Allegations of unexpected results must be supported by evidence that is comparative to the closest prior art. MPEP 716.02(e).
In the present case, the examples in the present specification do not establish that the UV light and the amount of exposure were the same as those used in the cited example 4 of Rhodes. Additionally, the examples in the present specification include a different monomer composition and reaction procedure than do the cited example 4 of Rhodes. For these reasons, the examples in the present specification are not adequately comparative to the cited example 4 of Rhodes.
Allegations of unexpected results must be supported by evidence that establishes that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. MPEP 716.02(b).
Differently substituted compounds – including the photosensitizers of Rhodes –would be reasonably expected to have different UV absorbances at different wavelengths. (Ultraviolet spectrophotometry is a common analytical tool to identify organic compounds for this reason.) The achievement of different degrees of activation by using the same wavelength of light and exposure for different photosensitizers would not, without more, be unexpected in nature.

Regarding the rejection under 35 U.S.C. § 103 over Ravikiran in view of Mizuno: Applicant argues (p. 21 of Remarks) that Mizuno does not disclose thioxanthones according to present formula (II).
As acknowledged in Applicant’s argument, Mizuno describes the compounds "isopropylthioxanthone" and "diethylthioxanthone". Mizuno does not disclose the substitution pattern of these thioxanthones, and therefore the rejection over Ravikiran in view of Mizuno has been withdrawn.

Conclusion

This action is properly final because Applicant's amendment necessitated some of the new ground(s) of rejection presented in this Office action, and because the remainder of the rejections are on the same grounds as set forth in the previous Office Action mailed on Jul. 27, 2022. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  See MPEP § 706.07(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764